Lydon, J.
(dissenting). I dissent, upon the ground that the record does not sustain the finding of the trial court. Plaintiff is his only witness and his testimony as to the license number of the truck that collided with his wagon is very uncertain and is further weakened by his inability to describe the truck by color, size or style. On the other hand, the defendant produced three witnesses who testified that its truck bearing the alleged license number was not anywhere near the scene of the accident at the' time alleged by the plaintiff. Furthermore, the record discloses that the defendant’s truck is five feet eight inches wide and the plaintiff contends that a truck of this width passed between his wagon and the curb and collided with him when his wagon was three feet from the curb and continued on without stopping. Such contention is untenable. Therefore, the finding of the trial court is against the weight of evidence. Judgment should be reversed and a new trial ordered, with costs to appellant to abide the event.